Title: To George Washington from Henry Knox, 19 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir.
                  [19 July 1794]
               
               I have the honor to submit to you a form of a Commission which it may be proper to give to the Chickasaw Chiefs they being extremely desirous of something of the sort.
               I also enclose a letter just received from Captain Williamson of the Genessee Country.  I am, Sir, Most respectfully, Your obedt Servt
               
                  H. Knox
               
            